      Case 1:20-cv-05124-ENV-RML Document 1-1 Filed 10/24/20 Page 1 of 2 PageID #: 21

Certification and Authorization of Named Plaintiff Pursuant
to Federal Securities Laws
The individual or institution listed below (the "Plaintiff") authorizes and, upon execution
of the accompanying retainer agreement by The Rosen Law Firm P.A., retains The Rosen
Law Firm P.A. to file an action under the federal securities laws to recover damages and
to seek other relief against JPMorgan Chase & Co.. The Rosen Law Firm P.A. will
prosecute the action on a contingent fee basis and will advance all costs and expenses.
The JPMorgan Chase & Co.. Retention Agreement provided to the Plaintiff is
incorporated by reference, upon execution by The Rosen Law Firm P.A.

 First name:          Kaushal
 Middle initial:
 Last name:           Mehta
 Address:              Redacted
 City:
 State:
 Zip:
 Country:
 Facsimile:
 Phone:
 Email:

Plaintiff certifies that:

1. Plaintiff has reviewed the complaint and authorized its filing.
2. Plaintiff did not acquire the security that is the subject of this action at the direction
   of plaintiff's counsel or in order to participate in this private action or any other
   litigation under the federal securities laws.
3. Plaintiff is willing to serve as a representative party on behalf of a class, including
   providing testimony at deposition and trial, if necessary.
4. Plaintiff represents and warrants that he/she/it is fully authorized to enter into and
   execute this certification.
5. Plaintiff will not accept any payment for serving as a representative party on behalf
   of the class beyond the Plaintiff's pro rata share of any recovery, except such
   reasonable costs and expenses (including lost wages) directly relating to the
   representation of the class as ordered or approved by the court.
6. Plaintiff has made no transaction(s) during the Class Period in the debt or equity
   securities that are the subject of this action except those set forth below:

Acquisitions:

   Type of Security               Buy Date          # of Shares       Price per Share
   Common Stock                   12/10/2018        1000              101.2903




7. I have not served as a representative party on behalf of a class under the federal
   securities laws during the last three years, except if detailed below. [ ]

I declare under penalty of perjury, under the laws of the
United States, that the information entered is accurate:                 YES
     Case 1:20-cv-05124-ENV-RML Document 1-1 Filed 10/24/20 Page 2 of 2 PageID #: 22



Certification for Kaushal Mehta (cont.)


By clicking on the button below, I intend to sign and execute
this agreement and retain the Rosen Law Firm, P.A. to
proceed on Plaintiff's behalf, on a contingent fee basis.            YES

Signed pursuant to California Civil Code Section 1633.1, et seq. - and the Uniform
Electronic Transactions Act as adopted by the various states and territories of the
United States.

Date of signing: 10/24/2020
